Case: 1:19-cr-00085-JG Doc #: 67 Filed: 01/15/21 1 of 4. PageID #: 757



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                       :
UNITED STATES OF AMERICA,              :             CASE NO. 1:19-cr-00085
                                       :
           Plaintiff,                  :             OPINION & ORDER
                                       :             [Resolving Docs. 58]
vs.                                    :
                                       :
RASHAWN D. WATSON,                     :
                                       :
           Defendant.                  :
                                       :

JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

       Defendant Rashawn D. Watson requests a reduced sentence 1 under the

compassionate release statute, 18 U.S.C. § 3582. 2 The Government opposes. 3

       For the following reasons, the Court DENIES Watson’s motion for compassionate

release.

  I.        Background

       In May 2019, Watson pleaded guilty to three counts of possessing with intent to

distribute a controlled substance (Counts 1-3), one count of felon in possession of a firearm

(Count 4), and one count of possession of a firearm in furtherance of a drug trafficking crime

(Count 5). 4 In June 2019, this Court sentenced Watson to 130 months imprisonment for




       1
          In the alternative, Watson asks the Court to recommend that the Bureau of Prisons transfer
him to home confinement. The Court cannot order home confinement and declines Watson’s request
to make a recommendation to the Bureau of Prisons on his behalf. See Johnson v. Williams, 4:20
CV 1325, 2020 WL 7324763, *1 (N.D. Ohio Oct. 22, 2020) (“The BOP, however, still has the sole
authority to decide whether home confinement under the CARES Act is appropriate.”) (collecting
cases).
        2
          Docs. 58, 59, 66.
        3
          Doc. 65.
        4
          Docs. 29, 58, 65.
Case: 1:19-cr-00085-JG Doc #: 67 Filed: 01/15/21 2 of 4. PageID #: 758

Case No. 1:19-cr-00085
GWIN, J.

Counts 1-4, and 60 months’ imprisonment for Count 5. In addition, the Court sentenced

Watson to nine years supervised release. 5

 II.          Discussion

         On September 1, 2020, Watson moved for compassionate release. 6 Watson seeks a

sentence reduction due to concerns about the COVID-19 pandemic. In addition, Watson

asserts the Court mistakenly designated him a career criminal offender. He argues that if the

Court had considered the proper Sentencing Guideline range—without the career offender

enhancement—he would have received a lesser sentence. 7

         The Government opposes. It contends that Watson does not have health conditions

associated with serious illness risk associate with COVID-19. Further, the Government

argues that the § 3553 factors do not support early release. 8

         A. Exhaustion

         The Court may modify a defendant’s sentence upon a motion from the defendant if

the defendant filed the motion thirty or more days after the defendant sent a compassionate

release request to their warden. 9

         On April 8, 2020, Watson asked the FCI McKean warden for a sentence reduction. 10

On July 6, 2020, Watson asked again. 11 Because Watson filed his motion with the Court




         5
           Doc. 42.
         6
           Doc. 58.
         7
           Doc. 59.
         8
           Doc. 65.
         9
           18 U.S.C. § 3582(c)(1)(A); see also United States v. Alam, 960 F.3d 831, 834–35 (6th Cir.
2020).
         10
              Docs. 59-1, 59-2.
         11
              Docs. 59-3, 59-4.
                                                -2-
Case: 1:19-cr-00085-JG Doc #: 67 Filed: 01/15/21 3 of 4. PageID #: 759

Case No. 1:19-cr-00085
GWIN, J.

more than thirty days after he sent his requests to the warden, Watson satisfies the statutory

exhaustion requirement.

       B. Eligibility

       Generally, to grant compassionate release, a court must: (1) “find that extraordinary

and compelling reasons warrant [a sentence] reduction,” 12 (2) “ensure that such a reduction

is consistent with applicable policy statements issued by the Sentencing Commission,” and

(3) “consider[ ] all relevant sentencing factors listed in 18 U.S.C. § 3553(a).” 13

       However, there are presently no applicable Sentencing Commission policy

statements for inmate-filed compassionate release motions. 14 Therefore, in cases, as here,

where an inmate files a motion on their own behalf, the court “may skip step two.” 15

       Watson has not established that any extraordinary and compelling reasons necessitate

compassionate release.

       Watson’s COIVD-19 argument is unpersuasive. The presence of COVID-19 alone

does not warrant a sentence reduction. 16 And Watson has not shown that he has a medical

condition that increases his risk for serious illness if he contracts COVID-19. 17


       12
            “[I]n the absence of an applicable policy statement for inmate-filed compassionate-release
motions, district courts have discretion to define ‘extraordinary and compelling’ on their own
initiative.” U.S. v. Elias, – F.3d —, No. 20-3654, 2021 WL 50169, *2 (6th Cir. Jan. 6, 2021).
         13
               Id. (citing U.S. v. Jones, 980 F.3d 1098, 1111 (6th Cir. 2020) (citing
18 U.S.C. § 3582(c)(1)(A))) (internal quotation marks omitted).
         14
            See Elias, 2021 WL 50169 at *2 (“[U.S.S.G.] § 1B1.13 is not an applicable policy statement
for compassionate-release motions brought directly by inmates, and so district courts need not
consider it when ruling on those motions.”); Jones, 980 F.3d at 1108 (stating that “[t]he Commission’s
policy statement on compassionate release resides in U.S.S.G. § 1B1.13” but explaining that
“§ 1B1.13 does not ‘appl[y]’ to cases where an imprisoned person files a motion for compassionate
release.”).
         15
            Jones, 980 F.3d at 1111.
         16
            Watson concedes this point. Doc 66 at 7.
         17
             In Watson’s request to the FCI McKean warden, he states that he has an autoimmune
condition. See Doc. 59-1. He also references an autoimmune condition in his reply brief. Watson’s
medical records do not support this claim. See Doc. 65-5.
                                                -3-
Case: 1:19-cr-00085-JG Doc #: 67 Filed: 01/15/21 4 of 4. PageID #: 760

Case No. 1:19-cr-00085
GWIN, J.

        Watson’s career criminal offender argument is similarly unavailing. Watson states

that the Court erroneously sentenced him as a career criminal offender, and, therefore, relied

on the wrong Sentencing Guideline range. 18 However, the Court sentenced Watson well

below the Guideline range he argues was incorrect. Indeed, Watson states his Guideline

range without the career-offender enhancement would be 110 to 137 months. 19 And the

Court sentenced Watson to 130 months. 20 Even if the Court had not designated Watson a

career offender, the Court is not persuaded that it would have imposed a different sentence.

 III.        Conclusion

        For the foregoing reasons, the Court DENIES without prejudice Watson’s request for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).



        IT IS SO ORDERED.


 Dated: January 15, 2021                            s/     James S. Gwin
                                                    JAMES S. GWIN
                                                    UNITED STATES DISTRICT JUDGE




        18
             Doc. 59.
        19
             Id.
        20
             This does not include the mandatory 60-month sentence for Count 5.
                                                 -4-
